Citation Nr: 1137748	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for status post L5-S1 disc surgery, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his service-connected low back disability.


FINDING OF FACT

The Veteran's low back disability is manifested by no worse than mild incomplete sciatic radiculopathy of each lower extremity, and low back pain productive of no more than moderate limitation of motion of the lumbar spine, without incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for status post L5-S1 disc surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  A separate evaluation of 10 percent for sciatic radiculopathy of the right lower extremity (neurologic manifestation of the service-connected low back disability) have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

3.  A separate evaluation of 10 percent for sciatic radiculopathy of the left lower extremity (neurologic manifestation of the service-connected low back disability) have been met.    38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter dated June 2006, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a May 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The June 2006 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and VA examination reports, and the Veteran's testimony at a hearing at the RO. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 10 percent evaluation is warranted where there is forward flexion of the thoracoulumbar spine is greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  When he was examined by the VA in September 2006, the Veteran complained of increasing low back pain with intermittent radicular-type symptoms down both legs and occasional left leg numbness.  He described having one incapacitating episode in the previous year.  On examination, it was indicated that deep tendon reflexes could be elicited on the right side, both of the patella and Achilles tendon.  The examiner stated these appeared to be hypoactive compared to the left.  The examination also showed limitation of motion of the lumbar spine.

Magnetic resonance imaging of the lumbar spine at a VA outpatient clinic in March 2007 demonstrates the Veteran has degenerative disc disease.  An electromyogram in May 2007 revealed findings suggestive of right L5-S1 radiculopathy.  In April 2007, the Veteran reported he had persistent dull aches in the low back, and these were worsened by bending.  He complained of numbness in the bottom of his feet and in the anterior right leg.  An examination revealed decreased pinprick in the whole right foot and medial and lateral right leg.  There was also decreased ankle reflex on the right.  

The Veteran was again afforded a VA examination in June 2008.  He described radicular symptoms down both legs.  He reported continued low back pain with occasional numbness and tingling in the foot and toes.  On examination, the Veteran had a slightly antalgic gait.  Limitation of motion was noted, and there was discomfort on movements.  There was mild tenderness to palpation along the paraspinal musculature.  He had decreased deep tendon reflexes of the right Achilles tendon.  There was some mild dysesthesias on the lateral aspect of the right foot.  The impressions were severe degenerative disc disease from L4 to S1 and evidence of bilateral lower extremity radiculopathy, right greater than left.

The evidence against the Veteran's claim includes the medical findings on examination.  The September 2006 VA examination shows the Veteran had a normal gait and was able to toe and heel raise.  No paraspinal musculature spasms were noted.  On peripheral nerves examination, he had 5/5 quadriceps, hamstrings, dorsiflexion and plantar flexion.  He had good sensation to the superficial deep peroneal nerve.  There was no muscle atrophy, and straight leg raising was negative.  The Board acknowledges limitation of motion was present.  Forward flexion was to 70 degrees, and was limited by functional impairment secondary to stiffness in the low back at 70 degrees.  Extension was to 20 degrees and both lateral bending and rotation were to 20 degrees bilaterally.  This does not represent more than mild limitation of motion.

The June 2008 VA examination demonstrated the Veteran had 5/5 quadriceps, hamstrings, dorsiflexion, plantar flexion and extensor hallucis longus function.  He had 2+ symmetrical deep tendon reflexes of the patella tendons.  Sensation to light touch appeared to be grossly intact in the left lower extremity.  Straight leg raising was negative.  There was no evidence of muscle atrophy or any focal neurological deficit.  No spasms were noted.  The Veteran indicated he had not had an incapacitating episode in the previous 12 months.  

While the Board acknowledges the Veteran's complaints, the fact remains his symptoms do not warrant a higher rating.  He stated he had experienced only one incapacitating episode at the time of the September 2006 VA examination, and he reported none on the more recent examination.  Similarly, while he has limitation of motion of the lumbar spine, there is no evidence of ankylosis, even with consideration of additional functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet.App. 202 (1995).

The evidence supporting the Veteran's claim consists of his statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected low back disability warrants an evaluation in excess of 40 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value.  As such, the preponderance of the competent probative evidence is against an evaluation in excess of 40 percent for the service-connected low back disability.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Peripheral Neuropathies

As noted above, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  

Mild incomplete paralysis of the sciatic nerve is rated 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2010).

Based on a thorough review of the record, the Board finds that the evidence of record supports an evaluation of 10 percent for mild incomplete sciatic neuropathy of the right lower extremity and mild incomplete sciatic neuropathy of the left lower extremity, as neurologic manifestations of the service-connected low back disability at issue.  

On VA examination in September 2006, the Veteran's complaints included intermittent radicular-type symptoms down both legs and occasional left leg numbness.  An electromyogram in May 2007 revealed findings suggestive of right L5-S1 radiculopathy.  In April 2007, the Veteran complained of numbness in the bottom of his feet and in the anterior right leg.  Examination revealed decreased pinprick in the whole right foot and medial and lateral right leg.  There was also decreased ankle reflex on the right.  On VA examination in June 2008, the Veteran described radicular symptoms down both legs.  He reported occasional numbness and tingling in the foot and toes.  On examination, he had decreased deep tendon reflexes of the right Achilles tendon.  There was some mild dyesthesias on the lateral aspect of the right foot.  The impressions included evidence of bilateral lower extremity radiculopathy, right greater than left.  

However, the objective findings of record do not show moderate incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520.  The September 2006 VA examination report provides that while the Veteran complained of intermittent radicular-type symptoms down both legs and occasional left leg numbness, on peripheral nerves examination, he had 5/5 qadriceps, hamstrings, dorsiflexion and plantar flexion.  He had good sensation to the superficial deep peroneal nerve.  There was no muscle atrophy, and straight leg raising was negative.  Likewise, the June 2008 VA examination demonstrated that the Veteran had 5/5 qauadriceps, hamstrings, dorsiflexion, plantar flexion and extensor hallucis longus function.  He had 2+ symmetrical deep tendon reflexes of the patella tendon.  Sensation to light touch appeared to be grossly intact in the left lower extremity.  Straight leg raising was negative.  There was no evidence of muscle atrophy or any focal neurological deficit.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against assignment of separate evaluations higher than 10 percent, each, for left and right lower extremity sciatic radiculopathy, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Evaluations

The Board has also considered whether the Veteran's service-connected low back disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An increased rating for status post L5-S1 disc surgery is denied.

A separate evaluation of 10 percent for sciatic radiculopathy of the right lower extremity (neurologic manifestation of the service-connected low back disability) is granted, subject to the law and regulations governing the award of monetary benefits.

A separate evaluation of 10 percent for sciatic radiculopathy of the left lower extremity (neurologic manifestation of the service-connected low back disability) is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


